DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2008/0059133) in view of Cordes (US 2014/0350468).
  Regarding claim 16,  Edwards discloses a training device for simulating a mechanical function of a medicament delivery device (abstract), which training device comprises:  a first element comprising a actuator (actuator 4864 with 4860 in fig. 6, page 8, [0094]);  a second element 4710 comprising an indication member (LED 4958) (fig. 5-fig. 6; page 8, [0094-0095); wherein a relative moment of the first element towards the second element (fig. 5-fig. 6), which movement exceeds at least a distance D, causes the actuator to interact with the indication member (page 8, [0098-0099]) such that a feedback signal is generated for indicating to a user that a simulated mechanical function has occurred (page 20, [0208]).
   Edwards discloses all the limitations set forth above but fails to explicitly disclose dummy housing.
   However, Cordes discloses dummy housing (page 3, [0031]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Cordes within the system of Edwards in order to accurately use the simulated medicament deliver device thereby increasing the safety of the device.

 Regarding claim 17, Edwards discloses wherein the feedback signal is an audible and/or tactile signal (page 4, [0056]).
  Regarding claim 18, Edwards discloses wherein the first element and the second element are integrated in a unitary component and wherein the unitary component comprises a resilient member which separates the first element and the second element such that the first element and the second element are spring- biased away from each other (fig. 2; fig. 5-fig. 6).
  Regarding claim 19, Edwards discloses wherein the actuator is a longitudinally elongated member(fig. 6; page 5, [0063])..
 Regarding claim 20, Edwards discloses wherein the actuator is a proximally directed rod (fig. 5-fig. 6; page 5, [0063]).
  Regarding claim 21, Edwards discloses wherein the actuator is fixedly attached to, or integrated with, the first element (fig. 5-fig. 6).
 Regarding claim 22, Edwards discloses wherein the indication member comprises a resiliently flexible member (fig. 2).
 Regarding claim 23, Edwards discloses wherein the resiliently flexible member is a metal snap dome (fig. 2).
 Regarding claim 24, Edwards discloses wherein the indication member is fixedly attached to, or integrated with, the second element (fig. 2).

  Regarding claim 25, Edwards discloses wherein the indication member is arranged with an electric circuit, and energy source, a switch, a speaker unit and/or a piezoelectric unit, for generating the feedback signal (page 5, [0070).
   Regarding claim 26, Edwards discloses wherein the electric circuit further comprises a control unit, having a clock function (timer in page 21, [0210]).
  Regarding claim 27, Edwards discloses wherein the control unit measures a duration of a simulated dose delivery and compares it with a predetermined time value, and controls the feedback signal to indicate to the user the occurrence of a correct simulated dose delivery, or of a failed simulated dose delivery (page 21, [0210-0211]).
  Regarding claim 28, Edwards discloses wherein the second element is distally movable relative to the housing, against a spring bias, towards the first element (fig. 2).
 Regarding claim 29, Edwards and Cordes discloses all the limitations set forth in claim 1 and Cordes further discloses wherein the second element comprises a dummy needle guard and the first element is fixed to the housing (page 3, [0031]).
 Regarding claim 30, Edwards and Cordes disclose all the limitations set forth in claim 1 and Cordes further discloses wherein the dummy needle guard part of the second element (page 3, [0031]).
  Regarding claim 31, Edwards discloses wherein the first element is fixedly attached to the housing (fig. 5-fig. 6).
 Regarding claim 32, Edwards discloses wherein the simulated mechanical function is a start of needle penetration (page 5, [0063-0064]).
 Regarding claim 33, Edwards discloses wherein the simulated mechanical function is a start of delivery of a dose medicament (page 3, [0052]).
 Regarding claim 34, Edwards discloses wherein the simulated mechanical function is a duration of a simulated dose delivery (page 3, [0052]).
 Regarding claim 35, Edwards discloses wherein the control unit is able to generate a negative signal, if the training device is removed from a simulated injection site before the duration of the simulated dose delivery has reached the predetermined time value and generate a positive signal, if the training device is been pressed against the training injection site for a long duration than the predetermined time (page 3, [0052-0053]; page 18, [0191]; page 21, [0210-0211]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baker et al. (US 2014/0128843) discloses drug delivery……….mechanism.
Rounds et al. (US 2014/0311210) discloses test methods…. To movement.
Baker et al. (US 2013/0266919) discloses medicament delivery training device.
Edwards et al. (US 2014/0309616) discloses simulated….output.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
May 5, 2022

                                                                /DANIEL PREVIL/                                                                Primary Examiner, Art Unit 2684